Citation Nr: 0427934	
Decision Date: 10/08/04    Archive Date: 10/15/04	

DOCKET NO.  03-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 17, 2001, 
for the assignment of a 20 percent evaluation for lumbar 
strain with hypertrophic changes and scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1992 to February 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted a 20 percent evaluation 
for lumbar strain with hypertrophic changes and scoliosis, 
effective January 17, 2001.  


FINDINGS OF FACT

1.  A June 1999 RO decision continued a 10 percent evaluation 
for lumbar strain with hypertrophic changes and scoliosis; 
the veteran did not appeal the decision.  

2.  The veteran first reopened his claim for an increased 
rating for lumbar strain with hypertrophic changes and 
scoliosis on January 17, 2001; it is not factually 
ascertainable that the veteran's service-connected lumbar 
strain with hypertrophic changes and scoliosis increased in 
severity during the year prior to January 17, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 17, 2001, 
for a 20 percent evaluation for lumbar strain with 
hypertrophic changes and scoliosis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5289, 5292, 5293, 5295 (effective 
prior to August 22, 2002) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004) held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to VCAA notification.  

A substantially complete application was received on January 
17, 2001.  An August 2001 RO decision granted a 20 percent 
evaluation for lumbar strain with hypertrophic changes and 
scoliosis, effective January 17, 2001.  Only after that 
rating decision was promulgated did the AOJ, at the time of 
the issuance of the statement of the case in December 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by the VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The statement of the case also advised the 
veteran of the law and regulations pertaining to his claim.  
It also informed him of the evidence of record and explained 
the reasons and the bases for denial of his claim.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the notice 
requirements of the VCAA have been fully satisfied, and, as 
discussed above, the timing of the notice has not been 
prejudicial error to the appellant in this case.  All 
relevant VA treatment records have been obtained and there is 
no indication that any further development or notification 
could be undertaken that has not already been accomplished.  

A May 1995 RO decision granted service connection for 
scoliosis of the lumbar spine with lumbar strain and assigned 
a 10 percent evaluation, effective February 6, 1994.  A June 
1999 RO decision continued the 10 percent evaluation.  The 
veteran did not appeal that decision and it became final.  

The first communication received from the veteran following 
the June 1999 RO decision is a statement received on January 
17, 2001.  This statement reflects the veteran's desire to 
reopen his claim for an increased evaluation for his service-
connected back disability.  An August 2001 RO decision 
granted a 20 percent evaluation for the veteran's service-
connected lumbar strain with hypertrophic changes and 
scoliosis, effective January 17, 2001.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2003) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or a uniformed services 
hospital will be accepted as the date of receipt of a claim.  
Further, 38 C.F.R. § 3.157(b)(2) provides that the date of 
receipt of evidence from a private physician or layman will 
be accepted as a claim.  Also, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his duly 
authorized representative, a member of Congress, or some 
person acting as a next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

The record does not contain any indication that the veteran 
underwent VA outpatient or hospital examination or VA 
hospitalization between June 1999 and January 17, 2001.  In 
the absence of any evidence that the veteran underwent VA 
hospitalization or outpatient or hospital examination between 
June 1999 and January 2001, and in the absence of any written 
statements received from the veteran between June 1999 and 
January 17, 2001, the Board concludes that a preponderance of 
the evidence is against a finding that the veteran filed any 
claim subsequent to the June 1999 RO decision and prior to 
January 17, 2001.  

Accordingly, the first claim file by the veteran, following 
the June 1999 RO decision, is his statement received on 
January 17, 2001.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his lumbar strain with 
hypertrophic changes and scoliosis was received on January 
17, 2001, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, 
January 17, 2001, or the date entitlement is shown, whichever 
is later.  The veteran has been awarded a 20 percent 
evaluation from January 17, 2001.  Therefore, the focus of 
the Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected lumbar strain with hypertrophic changes and 
scoliosis during the year prior to January 17, 2001.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding 
that "38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase proceeds the claim 
(provided also that the claim is received within one year 
after the increase.")  Therefore, in order to be assigned an 
effective date prior to January 17, 2001, for a 20 percent 
evaluation for lumbar strain with hypertrophic changes and 
scoliosis, it must be factually ascertainable that the 
veteran's service-connected lumbar strain with hypertrophic 
changes and scoliosis underwent an increase during the year 
prior to January 17, 2001.  In determining whether or not an 
increase was factually ascertainable during the year prior to 
January 17, 2001, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).  

The veteran's lumbar strain with hypertrophic changes and 
scoliosis has been evaluated under the provisions of 
Diagnostic Codes 5292, 5293, and 5295.  During the pertinent 
time frame Diagnostic Code 5292 provided that limitation of 
motion of the lumbar spine that was slight warranted a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warranted a 20 percent evaluation.  Diagnostic 
Code 5293 provided that mild intervertebral disc syndrome 
warranted a 10 percent evaluation.  Moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation.  Diagnostic Code 5295 provided that lumbosacral 
strain with characteristic pain on motion warranted a 10 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in standing position, warranted a 20 percent 
evaluation.  

The veteran asserts that his 20 percent evaluation should be 
effective from the time of his back injury in 1993.  

A September 1999 VA treatment record reflects that the 
veteran reported that his back was much better.  He indicated 
that he was working at that time.  He reported that he was 
taking Naprosyn, but it relieved the pain.  A January 2000 VA 
treatment record indicates that the veteran had not been seen 
since September 1999.  He continued to take medication that 
relieved his pain.  He reported that he came to walk in 
because he was out of work at the time so it was easier for 
him to come to appointments.  The assessment was low back 
pain, chronic, service connected.  

The report of a March 2001 VA orthopedic examination reflects 
that the veteran reported pain on a daily basis.  He reported 
that he continued to take Naprosyn with poor response.  He 
indicated that he had flareups that occurred 2 to 3 times per 
week and could last up to three days.  These were 
precipitated by activity.  The diagnoses included lumbosacral 
strain and degenerative joint disease.

There is no competent medical evidence indicating that the 
veteran experienced an increase in the severity of his 
service-connected lumbar strain with hypertrophic changes and 
scoliosis during the year prior to January 17, 2001.  Rather, 
the competent medical evidence indicates that his service-
connected low back disability was essentially stable just 
prior to the year preceding January 17, 2001, and there is no 
competent medical evidence of any increased severity during 
the year prior to January 17, 2001.  In the absence of any 
competent medical evidence indicating that the veteran 
experienced an increase in his lumbar strain with 
hypertrophic changes and scoliosis symptoms during the year 
prior to January 17, 2001, a preponderance of the evidence is 
against a finding that there was a factually ascertainable 
increase in the veteran's lumbar strain with hypertrophic 
changes and scoliosis in the year prior to January 17, 2001.  
Since there was no factually ascertainable increase during 
the year prior to January 17, 2001, the earliest date that 
can be assigned for an increased evaluation is the date of 
claim, January 17, 2001.  Accordingly, a preponderance of the 
evidence is against an effective date prior to January 17, 
2001, for a 20 percent evaluation for the veteran's service-
connected lumbar strain with hypertrophic changes and 
scoliosis.   


ORDER

An effective date prior to January 17, 2001, for a 20 percent 
evaluation for lumbar strain with hypertrophic changes and 
scoliosis is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



